Title: To George Washington from Major General William Heath, 19 February 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] Feb. 19. 1780.
          
          I am just honored with yours of the 15th: have given orders to have the returns made as soon as possible, and have enjoined on Lt Colo. Brooks not to loose a moment in having them accomplished.
          Major General Howe arrived here a few days since: I intended to have set out immediately for new England, but, the mild weather sitting in which has rendered the roads almost impassible, I am yet detain’d here.
          No Flour has yet arrived from Easton or Sussex County: I apprehend the badness of the roads has detain’d it. The Legislature of the State of new york have just passed an act entitled “An act more effectually to supply the army with Flour” I hope it will answer the purposes intended.
          Enclosed your Excellency will find certificate of the time when Lt Peabody resign’d his commission.
          Capt. Flowers of the 3d massachusetts Regt has requested leave to resign his commission: Enclosed are the certificates required.
          I should before this time have transmitted to your Excellency the report of the court of enquiry respecting the Public Hydes; but, not being satisfied With the manner in which the investigation was at first made, I have desired the court to sit again, the report will be forwarded when it comes to hand.
          The enclosed Letter Colo. Nixon sent to me yesterday: I have endeavored to dissuade him from resigning his commission—He informs me that his private affairs are such as require his attention for about two months, and that he is loath to ask for leave of absence for so long time at this season.
          He has commanded the first Brigade since the beginning of January, has been in the service from the 19th of April ’75—and, very attentive to his duty. to your Excellencys determination it is submitted.
          Several of the Field officers commanding Regiments in the massachusetts Line Since the receipt of the new Commissions, have represented that several officers have no commissions sent, and some others have the time of their rank wrongly inserted—and others wrongly number’d—Whether there be grounds for

the whole, or not, I cannot say, as no Coppy of the arrangement was taken here—I believe there are some mistakes, but, it is a matter so dangerous to touch that I have avoided more than to desire the officers to point out the supposed mistakes: those that I have received I take the Liberty to enclose, and wish your Excellency would direct whether enquiry Shall be made and, if so, in what way. By General Paterson’s and Colo. M. Jackson’s certificates, the proper arrangement of the 8th Regt was not given in, which occasioned the mistakes mentioned by Colo. Jackson. I have the honor to be, with the greatest respect Your Excellencys Most obedient Servt
          
            W. Heath
          
        